PIVARNIK,
Justice, dissenting to denial of transfer.
I dissent from the decision of the majority of this Court to deny transfer in this cause. I would grant transfer and affirm the trial court.
I generally agree with the views expressed by Judge Hoffman in his dissent to the majority opinion in the Court of Appeals. Borne v. N.W. Allen County School Corp. (1989), Ind.App., 532 N.E.2d 1196, 1204.
The broadening application of the rules established in Peavler v. Monroe Cty. Bd. of Comm'rs (1988), Ind., 528 N.E.2d 40, places standards on the conduct of persons such as teacher Ellen West here that are impossible to meet. Teacher West is *829forced to defend herself pursuant to such standards in connection with one of many incidents in the lives of these young people in which it appears claimed damages were cecasioned by their most unfortunate problems and not of any neglect by this teacher in her brief encounter with them.
I would grant transfer and affirm the trial court.